DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 12/30/2021, is acknowledged.  Claims 1-9 are amended.  No new matter is present.  Claims 1-9 are currently pending.
The rejection of Claims 1-9 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.
Response to Arguments
Applicant’s arguments, filed 12/30/2021, with respect to the rejection of claims 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  The rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a method of improving the precipitation strengthening of a steel comprising 0.03 wt% Ti or more, the method comprising steps of rough rolling, finish rolling, laminar cooling, coiling to obtain a hot-rolled coil, then within 60 minutes covering the coil individually in an independent, closed insulating enclosure and moving it into a steel coil warehouse along with a transport chain, then after 60 minutes or more in the insulating enclosure, removing the coil, cooling to room temperature.  Closest prior art Shuto fails to teach covering the coil in an independent closed insulating enclosure within 60 minutes of hot rolling, moving it into a steel coil warehouse along with a transport chain, removing the coil from the enclosure after 60 minutes or more, and cooling the coil to room temperature in air.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawamata et al. (US 5803989); Matsuoka et al. (US 4973367).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735